Helvetia Asset Recovery /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 26, 2014

                                      No. 04-14-00012-CV

                                         Burton KAHN,
                                           Appellant

                                                v.

                           HELVETIA ASSET RECOVERY INC.,
                                      Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18355
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        On March 17, 2014, this court received appellant’s brief. The brief violates Texas Rule of
Appellate Procedure 38 in that it does not include record references in the statement of facts.
Appellant must include references to the appellate record. While substantial compliance with
Rule 38 is sufficient, this court may order a party to amend, supplement, or redraw a brief if it
flagrantly violates Rule 38. See TEX. R. APP. P. 38.9(a). We conclude that the formal defects
described above constitute flagrant violations of Rule 38.

        We, therefore, ORDER appellant to file an amended brief within ten days from the date
of this order. If the amended brief does not correct the violations, we may strike the brief and
prohibit appellant from filing another. See TEX. R. APP. P. 38.9(a); see also id. 42.3(c) (allowing
dismissal of appellant’s case if appellant fails to comply with a requirement of the Texas Rules
of Appellate Procedure or an order of this court).


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court